Citation Nr: 0523356	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-28 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disability. 
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1980 to September 1984.

Service connection for a right knee disorder was denied by a 
Department of Veterans (VA) Regional Office (RO) rating 
action dated in September 1985.  Service connection was 
denied for a back disability in an April 1991 rating 
decision.  The veteran submitted notice of disagreement with 
the September 1985, decision, but did not submit a 
substantive appeal following issuance of the statement of the 
case, and the RO closed his appeal.  He did not submit a 
timely notice of disagreement with the denial of service 
connection for a back disability.

The RO declined to reopen the claim for service connection 
for a back disorder by rating action dated in September 1999.  
The veteran did not submit a timely notice of disagreement 
with regard to this decision.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Huntington, 
West Virginia RO that reopened and denied the veteran's claim 
of service connection for a right knee injury residuals, and 
denied service connection for degenerative joint disease and 
low back pain as secondary to a right knee disorder.  The 
Board points out, however, that whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed by the Board before the underlying claim may be 
considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Although the veteran has advanced a new theory as to why his 
low back disability should be service connected, he is, 
nonetheless required to submit new and material evidence to 
reopen the claim for service connection for a low back 
disability.  See Ashford v. Brown, 10 Vet App 120 (1997) (a 
new theory of entitlement to service connection does not 
constitute a new claim).

The veteran was afforded a videoconference hearing before the 
undersigned in June 2005.  The transcript is of record.  

The reopened claim for entitlement to service connection for 
a right knee disability, and the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a decision dated in September 1985, the RO denied the 
veteran's claims of entitlement to service connection for 
right knee disability.

2.  The veteran's appeal of the September 1985 decision was 
closed when he failed to submit a substantive appeal in 
response to the statement of the case.

3.  Evidence received subsequent to that decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of service connection for a right 
knee disability.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, as amended, and 
its implementing regulations impose heightened duties on the 
part of VA to assist claimants with the development of their 
claims, and to provide them with certain notices. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision on the aspect of 
the veteran's claim decided in this decision, further 
assistance is unnecessary to aid him in substantiating his 
claim.

Factual Background and Legal Analysis

In September 1985, the RO advised the veteran that his claim 
of service connection for a right knee injury residuals was 
denied.  The veteran submitted a notice of disagreement with, 
the decision but did not submit a substantive appeal after 
the issuance of a statement of the case.  The RO, 
accordingly, closed his appeal.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Claims that are the subject of final decisions can only be 
reopened upon the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002).

For claims, such as this one, where the request to reopen is 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the September 1985 
decision included service medical records showing that during 
the last two years of his military service, the veteran 
received substantial and continuing treatment for right knee 
symptoms, including arthralgia, pain, swelling, buckling, 
patella laxness, tenderness, giving way and locking, 
primarily diagnosed as chondromalacia.  He was afforded 
orthopedic consultation in August 1984 whereupon it was found 
that he had a classic history, complaints and objective 
findings, of torn medial cartilage.  

On post-service VA orthopedic examinations in August 1985, 
the veteran complained of episodes of locking and pain, but 
it was reported that no significant findings were shown.  The 
examiner did note that an arthroscopy for further evaluation 
was indicated, but that the right knee appeared to be 
essentially normal.  The subsequent medical records do not 
reflect whether or not the arthroscopy was performed.  

The evidence that was received after the September1985 denial 
of the claim of service connection for a psychiatric 
disability includes testimony at the hearing in June 2005 in 
which the veteran attested to continuing right knee symptoms 
after injury in service, and a statement from his father to 
the same effect.  A continuity of symptomatology is needed to 
service connect a condition that is not considered chronic.  
38 C.F.R. § 3.303(b).

The veteran's June 2005 testimony indicating continuity of 
post service right knee symptomatology is competent evidence 
of a link between a current right knee disability and 
service.  As such it is not cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted and the claim is 
reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a right knee disorder is reopened.


REMAND

The veteran asserts that he continues to have right knee 
disability first treated in service for which service 
connection is warranted.  He also contends that he now has 
low back disability as a result thereof.  The Board finds 
that a current orthopedic examination is required to 
ascertain whether the veteran has any residual right knee 
symptomatology related to service and whether and current 
back disability is secondary thereto.  38 U.S.C.A. § 5103A(d) 
(West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) requires VA to tell claimants what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining, and what evidence VA 
will undertake to obtain.  VA has also undertaken to advise 
claimants of the need to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  VA's duties to 
provide this notice are generally not met unless VA can point 
to a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran has not yet received adequate notice with respect to 
the claims currently under consideration.  The veteran was 
sent a November 2001 letter regarding additional evidence 
needed by VA, but it did not tell him what evidence was 
needed to substantiate the claim to reopen service connection 
for a right knee disorder.  The letter also did not 
specifically address the claim of service connection for a 
low back disorder secondary to right knee disability. He is 
entitled to additional notice.  See Pelea v. Nicholson, No. 
01-1138 (U.S. Vet. App. Aug. 5, 2005).

At his hearing the veteran testified that he was in receipt 
of Social Security disability benefits.  VA is required to 
obtain the Social Security records prior to deciding the 
veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including Social Security 
Administration (SSA) records, of which it is put on notice); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).

The veteran also testified that he received treatment for his 
right knee disability at the Beckley, West Virginia VA 
Medical Center in 1984, and the Durham, North Carolina VA 
Medical Center in 1984 and 1985.  Records of this treatment 
are not part of the claims folder.  VA has an obligation to 
obtain copies of all relevant VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, these matters are REMANDED for the following 
actions:

1.  A letter should be sent to the 
veteran explaining the evidence 
needed to substantiate his claims, 
and informing him of which portion 
of the information and evidence is 
to be provided by him, and what 
part, if any, VA will attempt to 
obtain on his behalf.  He should be 
advised to submit relevant evidence 
in his possession.

Evidence needed to substantiate the 
claim for service connection for a 
right knee disability is a 
competent medical opinion (usually 
from a medical doctor) relating a 
current right knee disability to a 
disease or injury in service.

Evidence needed to substantiate the 
claim for service connection for a 
low back disability is a competent 
medical opinion relating a current 
back disability to a disease or 
injury in service or to a service 
connected disease or disability.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Request all records of the 
veteran's treatment for a right knee 
disability at the Beckley, West 
Virginia VA Medical Center in 1984, 
and the Durham, North Carolina VA 
Medical Center in 1984 and 1985.

4.  Afford the veteran a VA 
orthopedic examination to obtain an 
opinion as to whether he has any 
residuals of right knee injury in 
service.  The examiner should review 
the claims folder and a copy of this 
remand, and note such review in the 
examination report or in an addendum 
to that report.

Following the examination, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran has a current right knee 
disability that is the result of an 
injury in service.  The examiner 
should provide a rationale for the 
opinions.

3.  After ensuring that all 
development is complete, 
readjudicate the claim of service 
connection for right knee 
disability, and whether new and 
material evidence has been received 
to reopen a claim for service 
connection for a low back 
disability.  If any benefits sought 
on appeal remains denied, issue a 
supplemental statement of the case.  
The case should then be returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


